Citation Nr: 0815859	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to February 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Jurisdiction 
over the case has been transferred to the Portland, Oregon RO 
as the veteran now resides in that state.  In April 2007, the 
Board remanded the case for the veteran to be scheduled for a 
Travel Board hearing; he did not report for the scheduled 
hearing.  In February 2008, the Board sought an advisory 
medical opinion from Veterans Health Administration (VHA).


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's bilateral hearing loss was, at least in part, 
caused by noise exposure in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of the benefit sought, there is no reason to belabor the 
impact of the VCAA in this matter, since any error in notice 
timing or content is harmless.

II.  Factual Background, Legal Criteria, and Analysis

The veteran's military occupational specialty was Boatswain's 
Mate.  He contends that he has hearing loss due to noise 
exposure in service, specifically, duties he had reloading 
five-inch guns aboard ships during Vietnam service.  His 
postservice employment included construction, maintenance 
work, cook, and house painter.  

The veteran's service medical records do not note any 
complaints of hearing loss; on service separation examination 
whispered voice testing found 15/15 hearing, bilaterally.  On 
February 1985 VA examination it was specifically noted that 
there were no complaints of decreased hearing.

On VA audiological evaluation in April 2004 a history of 
"hearing loss onset 4 years ago" was noted.  Audiometry 
showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
40
LEFT
20
25
30
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The audiologist stated that he had 
reviewed the veteran's claims folder and that "[i]t is at 
least as likely as not that [the veteran]'s hearing loss and 
tinnitus was caused by noise exposure while in the 
military."

On VA ears examination in April 2004 bilateral tinnitus and 
mild mid to high frequency sensorineural hearing loss 
consistent with age were diagnosed.  The examiner concluded 
that the veteran's tinnitus was as likely as not related to 
noise exposure in the military, but that his "hearing is 
normal for his age and so I do not find any hearing loss 
related to military noise exposure."  
Audiometry showing bilateral hearing loss disability by VA 
standards would appear to conflict with a finding of hearing 
"normal for age".  Furthermore the examiner did not explain 
the basis for the distinction between the etiologies of the 
veteran's hearing loss and his tinnitus.  (Service connection 
has been granted for tinnitus.)

In February 2008, the Board sought an advisory opinion from a 
VA physician, a professor of otolaryngology.  This physician 
reviewed the claims folder, including the other opinions of 
record.  He noted that the delay in the veteran's reporting 
of complaints of hearing loss and tinnitus were a reflection 
of the superimposition upon an initial hearing loss and 
tinnitus, resulting from initial noise exposure in the 
military, of the synergistic effects of multiple factors 
supported by the medical history of the veteran.  The 
physician's conclusion was that it was as likely as not (a 
50% or better probability) that the veteran's current 
bilateral hearing loss disability was "partially related to 
his noise exposure during his active duty from 1965-1969."  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran has a bilateral hearing 
loss disability by VA standards.  And, given the veteran's 
military occupation, it may readily be conceded that he was 
subjected to noise trauma in service.  The remaining critical 
factor he must meet to establish service connection for his 
hearing loss is that there is a nexus between the current 
bilateral hearing loss and the noise exposure in service.  

The etiology of a disability is primarily a medical question.  
As there is conflicting medical evidence in this matter, the 
Board must make a determination as to what evidence is most 
probative.  A VA physician opined that the veteran's 
bilateral hearing loss was not related to service, including 
noise exposure therein, but also concluded the veteran's 
tinnitus was related to service.  The rationale for 
distinguishing the etiologies of the two disabilities was not 
explained.  A VA audiologist indicated that the veteran's 
bilateral hearing loss was related to his exposure to noise 
trauma in service.  Finally, a VHA opinion states that the 
veteran's hearing loss disability is related, at least in 
part, to noise trauma in service.  

The Board finds that the VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and a familiarity with the veteran's medical history, is 
supported by detailed findings, and provides an explanation 
of the rationale for the opinion given.  Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  By virtue of his extensive medical 
training/experience, the consulting otolaryngologist 
presumably has substantial expertise in the matter.  In light 
of the foregoing, the Board finds that the more probative 
medical evidence supports the veteran's claim, and that 
service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


